Citation Nr: 0107541	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-19 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for back strain with degenerative disc disease.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.

3.  Entitlement to the assignment of a higher disability 
evaluation for posttraumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

In November 1999, the RO determined that the veteran had not 
submitted well-grounded claims for service connection for a 
bilateral foot disorder and rash of the head and neck.  Under 
Section 7 of Public Law No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), a 
denial or dismissal because the claim was not well grounded 
that became final between July 14, 1999 and November 9, 2000 
is readjudicated as if the denial or dismissal had not been 
made.  This matter is referred to the RO for appropriate 
action.  

The issues of entitlement to the assignment of a higher 
disability evaluation for PTSD and entitlement to TDIU, will 
be remanded, as discussed below.


FINDINGS OF FACT

1.  A November 1967 rating decision denied service connection 
for a back disability.

2.  The evidence submitted since the RO's November 1967 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In January 1997, the RO denied service connection for 
hearing loss.

4.  The evidence submitted since the RO's January 1997 
decision either does not bear directly and substantially upon 
the specific matter under consideration, or is cumulative or 
redundant, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1967 RO decision denying entitlement to 
service connection for a back disability is final; the 
additional evidence received since the RO's November 1967 
denial of entitlement to service connection for a back 
disability is not new and material, and the veteran's claim 
for benefits has not been reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (2000).

2.  The January 1997 RO decision denying entitlement to 
service connection for hearing loss is final; the additional 
evidence received since the RO's January 1997 denial of 
entitlement to service connection for hearing loss is not new 
and material, and the veteran's claim for benefits has not 
been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Claim

The veteran argues that the evidence presented in support of 
reopening his claims of service connection for hearing loss 
and back disabilities is not only new and material, but also 
is sufficient to grant service connection, particularly when 
that evidence is considered in light of the entire record.  

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

As explained below, none of the evidence added to the record 
since the RO and Board decisions, either by itself or in the 
context of all the evidence, both old and new, provides 
medical evidence reflecting that the claimed disabilities are 
related to service.  Consequently, the Board concludes that 
the additional evidence does not constitute new and material 
evidence sufficient to reopen the claims for service 
connection.  VA has a duty under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).  This obligation depends on the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  
Here, the RO fulfilled its obligation in its rating decision 
and statement of the case in which it informed the veteran of 
the reasons his claims had not been reopened.  38 U.S.C.A. 
§ 5103(a).  Also, by this decision, the Board informs the 
appellant of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the appellant in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claims for service connection.

II.  Prior Decisions

In November 1967, the RO denied service connection for a back 
disability.  The RO determined that there was no evidence of 
a then-current back disability.

In January 1997, the RO denied service connection for hearing 
loss.  The RO noted that there was no evidence of treatment 
for hearing loss in service or within a year thereafter.  

The November 1967 rating decision is the last final decision 
on the issue of service connection for a back disability; and 
the January 1997 rating decision is the last final decision 
on the issue of service connection for hearing loss.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, these decisions.  

The evidence previously considered by the RO included the 
veteran's service medical records, as well as post service VA 
examination reports.  

In regard to the back disability, twice in July 1965, the 
veteran received treatment for slight back strain.  He was 
advised not to engage in heavy lifting for a week.  In April 
1966, he complained of back pain; however, the diagnosis was 
acute prostatitis.  There are no back-related complaints or 
diagnoses reported on the examination conducted prior to 
separation in September 1966.  

Post service record shows that the veteran underwent a 
September 1967 VA examination.  In reporting the diagnosis it 
was noted that there was no demonstrated evidence of 
orthopedic disease of the lumbar spine.  The radiological 
study revealed an anomalous development of the L5-S1 segment 
with a large spina bifida occulta present.  

In regard to hearing loss, the service medical records do not 
show complaints, treatment, findings or diagnoses regarding 
hearing loss.  On the September 1966 separation examination 
report, the veteran indicated that he had not ever had, or 
then have a hearing loss.  The report shows that audiometry 
test results were not obtained.  The post service September 
1967 VA examination report indicated that there was no 
evidence of hearing loss. 

III.  New Evidence

Records submitted after the November 1967 and January 1997 
rating decisions include testimony and written statements of 
the veteran, duplicate copies of service medical records, as 
well as more current private and VA clinical records.  After 
a review of the record, the Board concludes that this 
evidence is not new and material.  Accordingly, the claim is 
not reopened.  

The veteran's testimony and written statements regarding his 
disorders basically recount his earlier statements.  They are 
in essence cumulative and redundant.  The veteran continues 
to suggest that there is a relationship between the claimed 
disorders and military service.  However, it should be 
pointed out that the record does not contain any medical 
statements or opinions regarding a nexus between any of the 
claimed disorders and military service.  The U.S. Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims, hereinafter the Court), has also held that lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108 (West 1991).  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board also considered the duplicate copies of medical 
records.  Duplicate copies of records previously considered, 
such as the copies of medical records, are not considered 
"new" evidence.  As they have been previously considered, 
they do not add to the evidentiary picture.  

For the most part, the additional VA and private medical 
records concern unrelated disabilities.  Medical records that 
may be considered pertinent to the veteran's claim include a 
June 1998 VA radiological study that revealed degenerative 
disc disease of the lumbar spine.  Significantly, however, 
these documents only pertain to treatment provided many years 
after separation from active service.  This evidence does not 
include any medical statements or opinions concerning a nexus 
between the veteran's back disability and military service.  
It has no bearing on the issue of service incurrence and is, 
therefore, not material.

It is noted that a January 1997 VA examination medical report 
refers to the veteran's own medical history, and includes a 
diagnosis of "Hearing Deficit-chronic [secondary] to service 
gunner-VN."  Although this examiner relates a hearing loss 
disability to service, the Court in LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), stated that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  This is because a 
medical professional is not competent to opine as to matters 
outside the scope of his or her expertise.  The bare 
recording of a lay history is not transformed into 
"competent medical evidence" merely because it is 
transcribed into the report by a medical professional.  In 
this context, the history related in the VA notations cannot 
be viewed as competent medical evidence.  Rather, it is 
merely a transcription of the veteran's lay assertions, 
unenhanced by medical comment by the examiner.

As none of the evidence added to the record since the RO's 
November 1967 and January 1997 decisions, either by itself or 
in the context of all the evidence, both old and new, is 
competent medical evidence reflecting an etiological 
relationship between the claimed disorders and military 
service, the Board concludes that it does not constitute new 
and material evidence sufficient to reopen the claims for 
service connection.  Therefore, the RO's November 1967 and 
January 1997 decisions remain final, and the claims are not 
reopened.

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to these two claims, the Board notes that 
section 3, to be codified at 38 U.S.C. § 5103A(f), provides 
that nothing in this section shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for hearing loss 
or back strain with degenerative disc disease, the benefits 
sought on appeal are denied.


REMAND

In part, the veteran appealed the initial assignment of a 
disability evaluation for his service-connected PTSD.  The RO 
should consider whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The June 1998 personal hearing transcript shows that the 
veteran reported that he would be receiving future benefits 
from the Social Security Administration (SSA).  Further 
clarification is needed.   

Furthermore, at the September 2000 VA examination, the 
veteran reported that he was receiving treatment at the John 
L. McClellan Memorial Veterans Hospital mental hygiene 
clinic.  These treatment records would be helpful in the 
determination of his claims.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request copies of all 
pertinent clinical records that have not 
been previously obtained from the VA 
Medical Center in Little Rock, Arkansas.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should contact the veteran and 
clarify whether he is receiving SSA 
benefits.  If so, the RO should obtain 
from the SSA the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The RO should review the veteran's 
claim for the assignment of a higher 
evaluation for PTSD, with consideration 
of the principles enunciated in 
Fenderson, and for TDIU. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement (NOD) 
has been filed, remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



